Exhibit 10.5

PENN VIRGINIA RESOURCE GP, LLC

SIXTH AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

PHANTOM UNIT AWARD AGREEMENT

This PHANTOM UNIT AWARD AGREEMENT (the “Agreement”), dated as of
                    , 2011 (the “Date of Grant”), is delivered by Penn Virginia
Resource GP, LLC (the “Company”), the general partner of Penn Virginia Resource
Partners, L.P. (the “Partnership”) to                      (the “Participant”).

RECITALS

The Company’s Sixth Amended and Restated Long-Term Incentive Plan, effective as
of May 12, 2011 (the “Plan”) provides for the award of Phantom Units (as defined
in the Plan) in accordance with the terms and conditions of the Plan. The
Compensation and Benefits Committee of the Board of Directors of the Company
(the “Committee”) has decided to award Phantom Units to the Participant as an
inducement for the Participant to promote the best interests of the Company and
the Partnership and its unitholders. All terms capitalized but not defined
herein shall have the meanings assigned to them in the Plan. Copies of the Plan
and the Plan prospectus are being provided to the Participant with this
Agreement.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:

1. Award of Phantom Units. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants the Participant
                     Time-Based Phantom Units and                     
Performance-Based Phantom Units (together, the “Phantom Units”).

2. Phantom Unit Account. Phantom Units represent hypothetical Units and not
actual Units. The Company shall establish and maintain a bookkeeping account on
its records for the Participant (a “Phantom Unit Account”) and shall record in
such Phantom Unit Account (i) the number and type of Phantom Units granted to
the Participant and (ii) either (A) the number of Units payable to the
Participant on account of Phantom Units that have vested or (B) subject to
Section 5(a)(ii) below, the amount of cash payable to the Participant on account
of Phantom Units that have vested. No Units shall be issued to the Participant
at the time the grant is made, and the Participant shall not be, nor have any of
the rights or privileges of, a unitholder of the Partnership with respect to any
Phantom Units recorded in the Phantom Unit Account. The Participant shall not
have any interest in any fund or specific assets of the Partnership by reason of
this award or the Phantom Unit Account established for the Participant.

3. Vesting and Non-Transferability.

(a) Except as provided in subsections 3(b) and (c) below, or in any other
agreement between Participant and Company or its Affiliates, the Phantom Units
shall be subject to forfeiture until the Phantom Units vest. Except as provided
in subsections 3(b) and (c) below, the Phantom Units shall vest according to the
schedule set forth in Exhibit A, if the Participant continues to be employed by
the Company or any of its Affiliates from the Date of Grant until the applicable
vesting date. Exhibit B, attached hereto and made a part hereof, sets forth the
performance measures that will be applied to determine the amount, if any, of
Performance-Based Phantom Units earned pursuant to this Agreement.



--------------------------------------------------------------------------------

If the foregoing Exhibit A would produce fractional Phantom Units, the number of
Phantom Units that vests shall be rounded down to the nearest whole Phantom
Unit.

(b) Notwithstanding any provision to the contrary herein or in the Plan, in the
event that (i) the Participant is at the Date of Grant or becomes Retirement
Eligible or (ii) the Participant’s employment is terminated on account of the
Participant’s death or Disability (as defined in Section 409A(a)(2)(C) of the
Code), the Phantom Units shall become fully vested and nonforfeitable on the
date on which the Participant becomes Retirement Eligible (or on the Date of
Grant if the Participant is already Retirement Eligible) or the date of the
Participant’s death or Disability.

(c) Notwithstanding any provision to the contrary herein or in the Plan, in the
event of a Change of Control, the outstanding Phantom Units shall become fully
vested and nonforfeitable upon the date of the Change of Control. Performance
measures, if any, shall be deemed to have been achieved at the target level.

4. Termination of Phantom Units. Except as provided in the terms of any other
agreement between Participant and the Company or its Affiliates, if the
Participant’s employment with the Company terminates for any reason other than
as described in subsection 3(b) above before the Phantom Units vest, any
unvested Phantom Units shall automatically terminate and shall be forfeited as
of the date of the Participant’s termination of employment. No payment shall be
made with respect to any unvested Phantom Units that terminate as described in
this Section 4.

5. Timing and Manner of Payment of Phantom Units.

(a) When the Phantom Units vest in accordance with Section 3 above, the
Participant (or the Participant’s beneficiary or estate, in the event of the
Participant’s death) shall receive (i) that number of Units equal to the number
of Phantom Units that vested or (ii) at the Participant’s request and upon the
approval of the Committee, a lump sum cash payment equal to the product of
(x) the Fair Market Value of a Unit on the date on which the Phantom Units vest
times (y) the number of such vested Phantom Units subject, in either case, to
withholding as described below. Except as provided in subsections 5(c), (d),
(e) and (f) below, payment shall be made within sixty (60) days after the date
on which such Phantom Units vest.

(b) Notwithstanding any provision to the contrary herein or in the Plan, in the
event the Phantom Units accelerate when the Participant is at the Date of Grant
or becomes Retirement Eligible as described in subsection 3(b)(i) above, the
Participant shall receive payment with respect to such Phantom Units, except as
provided in subsections 5(c), (d), (e) and (f) below, within sixty (60) days
after the date the Phantom Units would otherwise have vested under subsection
3(a) above. All Performance-Based Phantom Units will remain subject to
adjustment for any performance factors in accordance with the applicable
provisions of Exhibit B attached hereto, and will be paid out only if and when
the applicable performance goals have been met

 

   2    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

and the performance period has ended. Any lump sum cash payment made with
respect to such Phantom Units pursuant to Section 5(a)(ii) above shall be equal
to the product of (x) the Fair Market Value of a Unit on the otherwise
applicable vesting date set forth in subsection 3(a) above times (y) the number
of such vested Phantom Units.

(c) Notwithstanding any provision to the contrary herein or in the Plan, in the
event the Phantom Units accelerate on account of the Participant’s death or
Disability as described in subsection 3(b)(ii) above, the Participant or the
Participant’s estate shall receive payment with respect to such Phantom Units,
except as provided in subsections 5(d), (e) and (f) below, within sixty
(60) days after the date of the Participant’s death or Disability. Any lump sum
cash payment made with respect to such Phantom Units pursuant to
Section 5(a)(ii) above shall be equal to the product of (i) the Fair Market
Value of a Unit on the date of the Participant’s death or Disability times
(ii) the number of such vested Phantom Units.

(d) Notwithstanding any provision to the contrary herein or in the Plan, in the
event the Phantom Units accelerate upon a Change of Control as described in
subsection 3(c) above, the Participant shall receive payment with respect to
such Phantom Units, except as provided in subsection 5(f) below, within sixty
(60) days after the Change of Control; provided, however, that Phantom Units
shall be paid within sixty (60) days after such Change of Control (except as
provided in subsection 5(f) below) only if the transaction constituting a Change
of Control under this Agreement is also a “change in control event” for purposes
of section 409A of the Code (“409A Change in Control Event”). Any lump sum cash
payment made with respect to such Phantom Units pursuant to Section 5(a)(ii)
above shall be equal to the product of (i) the Fair Market Value of a Unit on
the date of the Change of Control, times (ii) the number of such vested Phantom
Units. If, however, the transaction constituting a Change of Control does not
constitute a 409A Change in Control Event, the Participant shall receive payment
with respect to such Phantom Units, except as provided in subsection 5(f) below,
within sixty (60) days after the earlier of (x) the date the Phantom Units would
otherwise have vested under subsection 3(a) or (y) the date of the Participant’s
termination of employment following the Change of Control. Any lump sum cash
payment made with respect to such Phantom Units pursuant to Section 5(a)(ii)
above shall be equal to the product of (A) the Fair Market Value of a Unit on
the date of the Change of Control, times (B) the number of such vested Phantom
Units.

(e) Notwithstanding any provision to the contrary herein or in the Plan, if on
the date of the Participant’s termination of employment, the Participant is a
“specified employee” (within the meaning of section 409A of the Code) as
determined by the Board of Directors of Penn Virginia Corporation (or its
delegate) in its sole discretion in accordance with its “specified employee”
determination policy, then all payments payable to the Participant under this
Agreement that are deemed as deferred compensation subject to the requirements
of section 409A of the Code shall be postponed for a period of six (6) months
following the Participant’s “separation from service” with the Company (or any
Affiliate or successor thereto) (the “postponed amounts”). The postponed amounts
shall be credited with interest as described in subsection 7(b) below and paid
to the Participant in a lump sum within thirty (30) days after the date that is
six (6) months following the Participant’s “separation from service” with the
Company (or any Affiliate or successor thereto). If the Participant dies during
the postponement period, the postponed amounts shall be paid to the personal
representative of the Participant’s estate within sixty (60) days after
Participant’s death.

 

   3    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

(f) Notwithstanding any provision to the contrary herein or in the Plan, if, at
the time the Participant’s Phantom Units vest as described in Section 3 above,
the amount of (i) any Phantom Units that is otherwise payable hereunder plus
(ii) any other compensation to the Participant that is taken into account for
purposes of section 162(m) of the Code for the year (“Other Compensation”)
exceeds or is expected to exceed the $1,000,000 limit on deductible compensation
under section 162(m) of the Code (the “Limit”), then payment of any Phantom
Units to the extent (or all of the Phantom Units if Other Compensation is
already or is expected to be over the Limit) that it plus all Other Compensation
is in excess of the Limit shall automatically be deferred until the date of the
Participant’s “separation from service” under section 409A of the Code, subject
to the six-month delay described in subsection 5(d) above.

6. DERs.

(a) Time-Based Phantom Units. Until such time as the Time-Based Phantom Units
vest and are paid or are forfeited, if any cash distributions are paid with
respect to the Units, the Partnership shall pay the Participant, in cash, the
amount of the distribution that would have been distributed if the Time-Based
Phantom Units credited to the Participant’s Phantom Unit Account at the time of
the distribution payment were Units. The distribution equivalent payment shall
be made within thirty (30) days after the cash distribution is paid with respect
to the Units.

(b) Performance-Based Phantom Units. Until such time as the Performance-Based
Phantom Units vest and are paid or are forfeited, if any cash distributions are
paid with respect to the Units, the Partnership shall establish a bookkeeping
account to credit the amount of the distribution that would have been
distributed if the Performance-Based Phantom Units credited to the Participant’s
Phantom Unit Account at the time of the distribution payment were Units. Such
distribution equivalents will not bear interest. At the time the Participant’s
Performance-Based Phantom Units vest as described in Section 3 above, the
Participant shall be entitled to receive payment of an amount in cash equal to
the accumulated distributions on the Performance-Based Phantom Units actually
earned. Payment of all distribution equivalents on Performance-Based Phantom
Units shall be made within sixty (60) days after the date on which such
Performance-Based Phantom Units vest. If Performance-Based Phantom Units are
forfeited, all distribution equivalents shall also be forfeited.

7. Earnings. If vested Phantom Units are not paid within 60 days after the date
such Phantom Units vest, the Company shall credit the cash value, if any,
recorded in the Participant’s Phantom Unit Account with earnings through the
date the Phantom Units are paid as if such cash balance of the Participant’s
Phantom Unit Account had been invested at a rate equal to the prime rate
published in the Wall Street Journal on the applicable vesting date of the
Phantom Unit.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Units, (c) changes in capitalization of the
Partnership, (d) compliance with section 409A of the Code and (e) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the grant pursuant to the terms of the Plan, and its
decisions shall be conclusive as to questions arising hereunder.

 

   4    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

9. No Employment or Other Rights. This grant shall not confer upon the
Participant any right to be retained by or in the employ of the Company or any
Affiliate and shall not interfere in any way with the right of the Company or
any Affiliate to terminate the Participant’s employment at any time. The right
of the Company or any Affiliate to terminate at will the Participant’s
employment at any time for any reason is specifically reserved.

10. Withholding Tax. All obligations of the Company under this Agreement shall
be subject to the rights of the Company or any Affiliate to withhold amounts
required to be withheld for any taxes, if applicable. The Participant shall be
required to pay to the Company, or make other arrangements satisfactory to the
Company to provide for the payment of, any federal, state, local or other taxes
that the Company or any Affiliate is required to withhold with respect to the
Phantom Units.

11. No Unitholder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a unitholder with respect to Units until such Units
vest.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate or otherwise dispose of the Phantom Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Phantom Units by
notice to the Participant, and the Phantom Units and all rights hereunder shall
thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s Affiliates. This Agreement may be assigned by the Company without the
Participant’s consent.

13. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

14. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of General Counsel at Five Radnor Corporate
Center, Suite 500, 100 Matsonford Road, Radnor, PA 19087 and any notice to the
Participant shall be addressed to such Participant at the current address known
by the Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

   5    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

15. Section 409A of the Code. This Agreement shall be interpreted to avoid any
penalty sanctions under section 409A of the Code. If any payment cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under section 409A of the Code. For
purposes of section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment, and if a payment is not made by the
designated payment date under the Agreement, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. In no
event shall the Participant, directly or indirectly, designate the calendar year
of payment.

[Signature Page Follows]

 

   6    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Participant has placed his or her
signature hereon, effective as of the Date of Grant.

 

Penn Virginia Resource GP, LLC By:     Name:   Bruce D. Davis, Jr. Title:  
Executive Vice President and General Counsel

I hereby accept the grant of Phantom Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that I have received delivery of the Plan prospectus and that all of the
decisions and determinations of the Committee with respect to the Phantom Units
shall be final and binding.

 

  

[Participant]

 

   7    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

Exhibit A

Time-Based Phantom Units:

Vesting Period:

 

Vesting Date

 

Vested Phantom Units

[            ]

  [            ]

[            ]

  [            ]

[            ]

  [            ]

The vesting of the Time-Based Phantom Units shall be cumulative, but shall not
exceed 100% of the Time-Based Phantom Units granted.

Performance-Based Phantom Units:

Performance Period: The performance period for the Performance-Based Phantom
Units begins on January 1,                  and ends on December 31,
                . Pursuant to the terms of the Award Agreement, a percentage of
the Award will vest and become payable at the end of Performance Period based
upon the level of achievement of the performance measures specified in Exhibit
B.

The vesting the Performance-Based Phantom Units shall not exceed 200% of the
Performance-Based Phantom Units granted.

 

   8    PVR Phantom Unit Grant



--------------------------------------------------------------------------------

Exhibit B

[Performance Measures]

 

   9    PVR Phantom Unit Grant